 

 

 

 

 

 

 

 

 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT CODPRT FILED
FOR THE NORTHERN DISTRICT OF TEKAS
AMARILLO DIVISION
MAR - 6 2020
UNITED STATES OF AMERICA §
§ CLERK, U.S. DISTRICT COURT
Plaintiff, § By
§ Deputy
Vv. § 2:19-CR-91-Z-BR-3
§
TREVON MONTEL MONROE §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On February 20, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Trevon Montel Monroe filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Trevon Montel Monroe was knowingly and
voluntarily entered; ACCEPTS the guilty plea of Defendant Trevon Montel Monroe; and
ADJUDGES Defendant Trevon Montel Monroe guilty of Count One of the Superseding

Information in violation of 21 U.S.C. § 846. Sentence will be imposed in accordance with the

Libel

MAYTHEW J. KACSMARYK
ITED STATES DISTRICT JUDGE

Court’s sentencing scheduling order.

SO ORDERED, March 6, 2020.
